PER CURIAM.
In reversing the judgment of the superior court which affirmed the order of the district court judge dismissing the case against the defendant for failure of the State to prosecute, the Court of Appeals held that the district court judge abused his discretion.
The test of whether a trial court has abused its discretion has been stated as follows:
A ruling committed to the trial court’s discretion is to be accorded great deference and will be upset only upon a showing that it was so arbitrary that it could not have been the result of a reasoned decision.
White v. White, 312 N.C. 770, 324 S.E. 2d 829 (1985).
Applying this test to the findings of fact entered by Judge Cashwell in entering his order of dismissal, we conclude that his ruling was not an abuse of discretion. We therefore reverse the Court of Appeals.
Reversed.